DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4 in the reply filed on 06/02/2021 is acknowledged.
Claims 5-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/02/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2019, 08/12/2020, 12/23/2020, 04/02/2021, and 04/08/2021 are considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirasawa et al. (JP 2004-117822, machine translation via J-PlatPat provided).
Regarding claims 1-4, Hirasawa et al. teaches a thermosensitive coloring electrostatic printing sheet (1; in-mold molding label, [0016]) comprising a sheet substrate containing an olefin-based or ester-based thermoplastic resin such as polyethylene, polypropylene, or polyethylene terephthalate (2; substrate layer, [0037]), a thermosensitive liquid toner receptive layer containing a polyimine-type resin such as polyethyleneimine (3; ink-receiving layer, [0023]-[0025]), and an image or information layer formed from a fixing resin containing an ethylene-methacrylic acid copolymer as a main component (4; printed layer, [0016], [0038]-[0039]).
Hirasawa et al. teaches the sheet substrate (2), toner receptive layer (3), and image or information layers (4, 5) being arranged in that order and further teaches that a 

    PNG
    media_image1.png
    272
    684
    media_image1.png
    Greyscale

Fig. 1 in Hirasawa et al. (JP 2004-117822) showing a thermosensitive coloring electrostatic printing sheet (1) comprising a sheet substrate (2) provided with first and second liquid toner receptive layers (2), which are printed with an image, character, or mark (4) and/or secondary information (5).


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tulchinski et al. (WO 2017/162305).
Regarding claims 1-3, Tulchinski et al. teaches an in-mold label ([00168], [00172]) comprising a substrate containing an olefin-based, ester-based, or amide-based thermoplastic resin such as polyethylene, polypropylene, polyethylene terephthalate, polyamide, or polyvinyl chloride (10; substrate layer, [00165]-[00166]), a primer layer containing a polyethylene imine (12; ink-receiving layer, [00154]), and an image layer formed of an electrophotographic composition containing a copolymer of ethylene-methacrylic acid as a main component (16; printed layer, [00109]-[00111]). Tulchinski et al. teaches the substrate (10), primer layer (12), and image layer (16) being arranged in that order ([00172], Fig. 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Roditi et al. (US 2011/0123228) teaches a liquid electrophotographic ink comprising copolymers of ethylene and methacrylic acid which is optimized for adhesion to print surfaces and for high resolution printing of thin image layers (Abstract, [0005], [0028]).
Cooper (US 7,470,736) teaches a primer coating containing a copolymer of ethylene and methacrylic acid which serves to enhance adhesion of liquid toner to polymeric substrates for electrophotographic printing processes (Abstract).
Lorence (US 2013/0022797) teaches a label for application to an article wherein an ink primer such as ethylene methacrylic acid may be used to improve adhesion of an ink to a polymeric film layer (Abstract, [0093]-[0098]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785